  Case: 1:14-cv-05934 Document #: 637 Filed: 09/21/20 Page 1 of 58 PageID #:24555



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


STANLEY WRICE,

                       Plaintiff,                   Case No. 14 C 5934

            v.                                   Judge Harry D. Leinenweber

JOHN BYRNE and PETER DIGNAN,

                     Defendants.


                         MEMORANDUM OPINION AND ORDER

     Following a trial that ended with a partial jury verdict in favor of

Plaintiff Stanley Wrice, Defendants John Byrne and Peter Dignan bring the

following   Motions:   for   a   new   trial   (Dkt.   No.   594);   for   judgment

notwithstanding the verdict (Dkt. No. 593); and to compel Plaintiff to

file the demonstrative chart used in his closing argument (Dkt. No. 600).

For the reasons stated herein, Defendants’ Motions for a New Trial and for

Judgment notwithstanding the verdict are denied and their Motion to Compel

Plaintiff to file the demonstrative chart used in closing argument is

granted.

                                 I.    BACKGROUND

     Plaintiff Stanley Wrice was convicted in May 1983 of a violent rape

and sentenced to 100 years in prison. He was released in 2013 after a state

court judge found that Defendants Byrne and Dignan tortured him into

confessing. (See People v. Wrice, No. 82-C-8655 (03) (Ill. Cir. Ct. Dec.

10, 2013), Wrice Rule 56.1 Statement, Ex. 2, Dkt. No. 339-2.) Specifically,

the state court judge found that Byrne and Dignan committed perjury, and

that a witness “found by the special prosecutor to be a credible witness

beyond a reasonable doubt” testified to seeing “[Wrice] being brought up
  Case: 1:14-cv-05934 Document #: 637 Filed: 09/21/20 Page 2 of 58 PageID #:24556



handcuffed [and] he can hardly walk. The medical evidence confirms that he

was injured.” (Id. at 2) Based on this evidence, the judge granted Wrice

a new trial, and the State of Illinois moved to dismiss its case against

Wrice. See Wrice v. Burge, 187 F. Supp. 3d 939, 944 (N.D. Ill. 2015). He

filed this federal civil rights lawsuit in 2014. In February 2020, he went

to trial against Byrne and Dignan.

      Following an acrimonious eight days, Wrice presented three claims to

a jury: that Byrne and Dignan (1) violated Wrice’s Fourteenth Amendment

constitutional right to a fair trial by failing to disclose exculpatory

and   impeachment   evidence   material    to   his   criminal   defense   and      by

fabricating evidence that was used against him in his criminal trial and

resulted in his conviction (Claim I); (2) violated Wrice’s right against

self-incrimination under the Fifth Amendment by coercing him to make a

self-incriminating statement that was used against him at trial (Claim II);

and (3) conspired to deprive Wrice of his constitutional rights (Claim

III). The jury found for Byrne and Dignan on Claim I but for Wrice on

Claims II and III. They awarded Wrice $4,000,000 in compensatory damages

and $1,200,000 in punitive damages—$600,000 against each Byrne and Dignan.

      Defendants now move for a new trial, judgment notwithstanding the

verdict or remittitur, and to compel Wrice to file a demonstrative chart

used in his closing argument.

                                II.   DISCUSSION

              A.    Motion for a New Trial Pursuant to Rule 59

      Defendants move first for a new trial under FED. R. CIV. P. 59. A court

may grant a new trial motion under Rule 59 if “the verdict is against the

weight of the evidence, the damages are excessive, or if for other reasons


                                      - 2 -
  Case: 1:14-cv-05934 Document #: 637 Filed: 09/21/20 Page 3 of 58 PageID #:24557



the trial was not fair to the moving party.” Winger v. Winger, 82 F.3d

140, 143 (7th Cir. 1996) (citing McNabola v. Chicago Transit Authority, 10

F.3d 501, 516 (7th Cir. 1993) (internal quotation marks omitted)). The

Court “will not set aside a jury verdict if a reasonable basis exists in

the record to support the verdict, viewing the evidence in the light most

favorable to the prevailing party, and leaving issues of credibility and

weight of evidence to the jury.” Kapelanski v. Johnson, 390 F.3d 525, 530

(7th Cir. 2004). Accordingly, the standard to grant a new trial is high,

and a court must only grant a Rule 59 motion when “the record shows that

the jury’s verdict resulted in a miscarriage of justice or where the

verdict,   on   the   record,    cries    out    to   be   overturned   or   shocks   our

conscience.” Whitehead v. Bond, 680 F.3d 919, 928 (7th Cir. 2012) (citing

Clarett v. Roberts, 657 F.3d 664, 674 (7th Cir. 2011) (internal quotation

marks omitted)).

     Defendants argue they are entitled to a new trial for three main

reasons: (1) the jury instructions regarding the coerced confession claim,

Count II, were given in error; (2) the Court made erroneous evidentiary

rulings that prejudiced Defendants; and (3) Wrice’s counsel’s misconduct

prejudiced Defendants. The Court addresses each argument as follows.

                                1.   Jury Instructions

     Defendants argue that the jury instructions as to Count II, the

coerced    confession   claim,       contained    multiple    misstatements    of     law,

prejudiced the Defendants, and improperly led the jury to award damages

twice for the same injury. Specifically, Defendants argue that: (1) the

instruction for Count II incorrectly defined coercion; (2) the Court

erroneously concluded that damages is not an element of Claim II and erred


                                         - 3 -
  Case: 1:14-cv-05934 Document #: 637 Filed: 09/21/20 Page 4 of 58 PageID #:24558



in not instructing the jury of the possibility of awarding nominal damages;

and (3) the jury was erroneously instructed to award duplicative damages,

based on an award of damages on Count II and Count III. The Court addresses

each of those arguments in turn and finds that the jury instructions as

presented were not given in error such that Defendants are entitled to a

new trial.

     The Court gave the following jury instruction as to Count II:

     Plaintiff claims that defendants Byrne and Dignan violated his
     constitutional rights by coercing plaintiff to make self-
     incriminating statements to the charged crimes. To succeed on
     this claim, plaintiff must prove each of the following things
     by a preponderance of the evidence:

     1. That defendant Byrne and/or Dignan coerced plaintiff to make
     self-incriminating statements; and

     2. The self-incriminating statement was used against plaintiff
     in the criminal trial; and [sic]

     A statement is coerced if it is the result of physical or
     psychological abuse or the threat of physical or psychological
     violence.

     If you find that plaintiff has proved each of these things by
     a preponderance of the evidence, then you must decide for
     plaintiff and go on to consider the question of damages.

     If, on the other hand, you find that plaintiff has failed to
     prove any of these things by a preponderance of the evidence
     against the defendant you are considering, you should find for
     that defendant and not consider the question of damages as to
     that defendant on this claim.

(Trial Tr. at 1956:21–1957:17, Dkt. No. 589.)

     A court considering a challenge to jury instructions reviews the

instructions as a whole to determine whether they adequately informed the

jury of the applicable law. This involves two steps. First, the court asks


                                      - 4 -
  Case: 1:14-cv-05934 Document #: 637 Filed: 09/21/20 Page 5 of 58 PageID #:24559



whether the instructions, taken as a whole, misstated or failed to state

the law fully. If so, a court must determine whether the instructions

confused or misled the jury, thereby causing prejudice. Aldridge v. Forest

River, Inc., 635 F.3d 870, 876 (7th Cir. 2011) (also considering “whether

the jury had an understanding of the issues.”).

     Defendants first argue that this instruction incorrectly defined

coercion. In rejecting Defendants’ proposed instruction that a confession

“is coerced if it is the result of physical abuse or the threat of physical

violence that have overcome the individual’s free will,” Defendants argue

that the Court committed reversible error. Citing Arizona v. Fulminante,

Defendants argue that a jury instruction on this issue is invalid without

this language. 499 U.S. 279, 288 (1991) (discussing whether “will was

overborne in such a way as to render [defendant’s] confession the product

of coercion.”) This language was necessary, Defendants argue, because it

informs the jury of the “quantum of coercion necessary” to prove a claim.

(Defs.’ Mot. for New Trial at 3–4, Dkt. No. 594.) Defendants’ arguments

are unpersuasive; the instruction did not misstate the law, and even if it

did, the misstatement did not confuse or mislead the jury.

     Defendants’ emphasis on a “quantum” of coercion has an outward,

initial appeal, but is semantically meaningless. Defendants argue that the

jury needed to know as a matter of law the amount of coercion necessary,

but if that is true then the question necessarily follows: what other kinds

of coercion are there? That question is hard to answer because coercion

necessarily involves an overbearing of will. To coerce is to “compel by

force or threat.” Coerce, Black’s Law Dictionary (11th ed. 2019). This

definition comports both with what the jury was told and with common sense.


                                      - 5 -
  Case: 1:14-cv-05934 Document #: 637 Filed: 09/21/20 Page 6 of 58 PageID #:24560



If Wrice was coerced in giving his statement, then his will was necessarily

overcome because, if it was not, then his statement would have been given

willingly. A willing person need not be compelled. The jury would have

understood this, and failure to include the Defendants’ proposed language

was not error. Indeed, Defendants’ own Supreme Court citation makes no

mention of the “quantum” concept and instead supports the analysis above.

The    Supreme   Court   wrote   that   the   “ultimate   test”   is   “the   test   of

voluntariness.” Arizona, 499 U.S. at 303 (citing Culombe v. Connecticut,

367 U.S. 568, 602 (1961)). The Supreme Court continued:

       Is the confession the product of an essentially free and
       unconstrained choice by its maker? If it is, if he has willed
       to confess, it may be used against him. If it is not, if his
       will has been overborne and his capacity for self-determination
       critically impaired, the use of his confession offends due
       process.

Arizona, 499 U.S. at 303 (citing Culombe, 367 U.S. at 602).

       The framing of the question is simple: did Wrice will to make his

statement? He argues he did not. While the “overborne” language appears in

this    passage,   so    does    “capacity    for   self-determination    critically

impaired,” and Defendants do not argue it was error not to include that

language. That is because both these things are obviously necessary to

find coercion, and they are implied in the very definition of the word.

Accordingly, failure to include language was not error, and so Defendants

fail to satisfy the first of the two steps, stated above, necessary for a

finding of error in jury instructions.

       Even if the first step above were met—if the instruction as a whole

misstated the law–Defendants would fail at the second step because failure

to include this language was not misleading and therefore not prejudicial.


                                        - 6 -
  Case: 1:14-cv-05934 Document #: 637 Filed: 09/21/20 Page 7 of 58 PageID #:24561



The jury understood the issues, particularly because of the position

Defendants took at trial. Wrice claimed Defendants beat him repeatedly

until he gave a self-incriminating statement. Defendants claim that Wrice

was not beaten at all. Even though the Court finds that the Defendants’

proposed overcome will language is unnecessary, it is hard to see how the

jury would have found differently even if it had been included in the

instructions. The jury found for Wrice because they believed Defendants

had beaten him. If, for example, Defendants had admitted to beating Wrice

and   then,    three   hours   later,   apropos   of   nothing,   he     gave   a   self-

incriminatory statement, the situation may be different—but even then,

however, the argument would not be that his will was not overborne, it

would be that he was not coerced at all. It stretches reason to think that

the jury believed Wrice when he claimed he had been beaten repeatedly but

that, had they only known that the beatings had to overcome his free will,

they would have decided differently.

      Second, Defendants argue that the Court erroneously concluded that

damages is not an element of the claim of compelled self-incrimination and

erred in not instructing the jury of the possibility of awarding nominal

damages.      Defendants   argue   that     nothing    in   the   jury    instructions

demonstrates that damages must be proven. That is incorrect. The jury

instructions explicitly tell the jury to “go on to consider the question

of damages” if they find that Wrice’s confession was coerced. (See Trial

Tr. at 1957:9–12.) Defendants discuss at length what the Court had to say

about damages outside the presence of the jury, but that is irrelevant to

the question whether the instructions misstated the law or were misleading.

The Court finds that they were not.


                                          - 7 -
  Case: 1:14-cv-05934 Document #: 637 Filed: 09/21/20 Page 8 of 58 PageID #:24562



     Asking the jury to consider the question of damages signals that

damages are an issue; the jury was not told that they had to award Wrice

damages, nor that the damages could not be nominal. Telling the jury to

consider the question of damages but not telling them that damages is an

element of the claim that must be proved is not a material misstatement of

the law. It is obvious that if damages are something for the jury to

consider, then it is an open question. As to nominal damages, the Court

did not err in declining to instruct the jury of the possibility of awarding

nominal damages. Indeed, the jury’s award of such a large sum provides the

strongest evidence—albeit post hoc—that if a nominal damages instruction

had been provided, it would not have been heeded. No rational jury would

choose to award millions of dollars only because the option to award $1

had not been explicitly placed before them—with the question of damages

completely open, the jury could have awarded any amount it deemed necessary

to compensate Wrice; that they chose such a large sum belies any argument

that they were misled by not being told outright they could award Wrice a

low amount, or no amount, of money.

     Defendants’ reliance on Davis v. Wessel is misplaced. 792 F.3d 793

(7th Cir. 2015). In that case, the Seventh Circuit reversed the trial court

because the jury instructions misstated an element of a § 1983 claim.

There, the instructions used a disjunctive “or” to imply that plaintiff

need prove only one element of a claim when the plaintiff needed to prove

all three elements. Id. at 800–02. Here, all the elements were present,

and Defendants’ problem with the instructions is that they contained less

robust   explanations    or   otherwise   omitted    unnecessary    phrases    that

Defendants would have liked to insert.


                                      - 8 -
  Case: 1:14-cv-05934 Document #: 637 Filed: 09/21/20 Page 9 of 58 PageID #:24563



      There is no similar implication here. There is no implication that

Wrice did not need to show damages or that he did not need to prove the

essential elements of his claims. Moreover, in Davis, the Seventh Circuit

noted the jury’s relatively small damages award as evidence that the jury

was misled, writing “the jury may well have found [defendants] liable

[only] for being negligent or making an accidental mistake, and that is

constitutionally insufficient.” Id. at 802. Here, on the other hand, the

jury’s award of such a high amount indicates that nominal damages were

almost certainly not something the jury would have awarded had the option

been presented.

      Finally, Defendants argue that the jury was erroneously instructed

to award duplicative damages, based on an award of damages on Count II and

Count III, the conspiracy claim, when Wrice was not entitled to collect a

separate damages award for Count III. The instructions for Count III

contained identical “go on to consider the question of damages” language

as Count II. (Trial Tr. at 1958:9–13.) Wrice responds that Defendants

drafted this language and they therefore cannot complain of an error that

they introduced. (See Pl.’s Resp. to Defs.’ Mot. for New Trial, Dkt. No.

609 (citing Trial Tr. at 1758:15–1761:25 (slightly modifying but accepting

in substantial part Defendants’ proposed instruction as to Claim III)).)

Defendants reply that even if they did introduce the error, it is plain

error and the award should at least be reduced by half.

      The Court agrees that an award of duplicative damages cannot stand.

“A judgment that can be read to allow a plaintiff to recover twice for the

same injury contains a manifest error of law.” Duran v. Town of Cicero,

653   F.3d   632,   642   (7th   Cir.   2011)   (reversing   when   judgment   allowed


                                         - 9 -
  Case: 1:14-cv-05934 Document #: 637 Filed: 09/21/20 Page 10 of 58 PageID #:24564



plaintiffs to recover once from an individual officer found liable and

again from a municipality). Here, however, neither the judgment nor the

verdict form can be reasonably read to allow duplicative recovery. (See

Amended J., Dkt. No. 627 (judgment entered “in favor of plaintiff(s)

Stanley Wrice and against Defendants . . . in the amount of $5,200,000) &

Verdict, Dkt. No. 574 (finding for Wrice on Counts II and III and indicating

a dollar amount that does not reference either Count in specific)).

Defendants complain that the jury was not cautioned to avoid awarding

duplicate damages. But even though there was identical “consider the

question of damages” language in every Count, this does not necessarily

mean that the jury believed it should give a separate damages award for

each Count. There is no indication from the jury on any of the forms it

returned that it gave an additional award for Count III. Defendants argue

the award should be halved, but for this to be proper, the Court would

need to assume that the jury picked a number to award for Count II and

doubled it for Count III. There is no basis to make this assumption, both

because the jury did not indicate the damages allocation and because the

jury had no basis to assume that Count III was “worth” as much as Count

II. From solely the absence of an instruction not to award duplicative

damages for Count III, Defendants urge the Court to find that the jury

awarded twice the amount it otherwise would have. Without further evidence,

the Court will not so find, and it is not clear that there is any error in

the verdict amount. Because the error is not clear, and because Defendants

drafted the instruction for Count III and introduced the alleged error,

the Court declines to find the instruction faulty and halve Wrice’s award.




                                      - 10 -
  Case: 1:14-cv-05934 Document #: 637 Filed: 09/21/20 Page 11 of 58 PageID #:24565



      Accordingly, the Court finds that it did not err in giving the jury

instructions—none of the language Defendants complain about materially

misstated the law and, if it did, that misstatement or omission did not

prejudice Defendants.

                            2.   Evidentiary Rulings

      Next, Defendants argue that the Court made evidentiary rulings that

unfairly prejudiced them. They argue that the Court erred in: (1) barring

defendants from introducing Byrne and Dignan’s prior testimony from Wrice’s

criminal trial and suppression hearing; (2) substituting summaries for

full criminal trial testimony; (3) introducing evidence of Illinois court

orders; (4) barring evidence of Wrice’s gang affiliation to show his

relationship with his former codefendants and otherwise not allowing

Defendants to rebut evidence of Wrice’s character as testified by his

family members; (5) barring evidence that Karen Byron identified Wrice;

and (6) improperly allowing other acts evidence for propensity purposes,

as prohibited by FED. R. EVID. 404(b).

      To succeed, Defendants must first demonstrate that the Court abused

its discretion in making a particular evidentiary ruling. Under this

standard, there is error if the Court’s decision was “based on an erroneous

conclusion of law or the record contains no evidence on which the [C]ourt

rationally could    have based its decision.” Mister           v. Northeast Ill.

Commuter R.R. Corp., 571 F.3d 696, 698 (7th Cir. 2009). Even if the Court

abused its discretion, an evidentiary ruling should only be reversed if

the erroneous ruling “violated a party’s substantial rights.” Smith v.

Hunt, 707 F.3d 803, 808 (7th Cir. 2013). “To meet that threshold, a




                                      - 11 -
  Case: 1:14-cv-05934 Document #: 637 Filed: 09/21/20 Page 12 of 58 PageID #:24566



significant chance must exist that the ruling affected the outcome of the

trial.” Id.

                     a.   Byrne’s and Dignan’s Prior Testimony

      Defendants claim that the Court erred in barring Defendants from

introducing Byrne and Dignan’s prior testimony. Byrne testified at Wrice’s

criminal trial and suppression hearing, and Dignan testified at Wrice’s

suppression hearing. Defendants argue that the Court should have allowed

Byrne to introduce Dignan’s prior testimony and allowed Dignan to introduce

Byrne’s. In making that claim, they argue that: (1) the prior testimony

was clearly admissible under Rule 804; (2) the Court erred in denying

Defendants an opportunity to introduce their prior testimony pursuant to

Rule 106; (3) Byrne’s full trial testimony should have been admitted

because it is what Wrice’s criminal jury heard; and (4) the omission of

this testimony unfairly prejudiced Defendants. The Court addresses each of

these claims in turn.

      First,   Defendants      argue   that   Byrne’s   and   Dignan’s    testimony    at

Wrice’s prior trial was clearly admissible under Rule 804. That rule

provides for admission of testimony from a prior trial or hearing if the

declarant is unavailable under Rule 804(a) and if the party had an

opportunity    and   similar    motive   to   examine   the   testimony    in   a   prior

proceeding. FED. R. EVID. 804.

      The Court excluded Byrne and Dignan’s prior testimony because it

found that they were not unavailable under Rule 804(a). Specifically, the

Court found that Byrne and Dignan were unavailable to parties other than

themselves—that is, Wrice could have introduced their testimony if he

wished, but Byrne’s and Dignan’s invocation of the Fifth Amendment and


                                         - 12 -
  Case: 1:14-cv-05934 Document #: 637 Filed: 09/21/20 Page 13 of 58 PageID #:24567



refusal to testify did not create unavailability allowing them to present

their prior testimony to a jury while at the same time refusing to be cross

examined about it. Defendants challenge that ruling. They argue that

although Byrne was unable to introduce his own prior testimony, he could

have introduced Dignan’s, and Dignan could have introduced Byrne’s. For

the following reasons, the Court finds that it did not err in barring

Dignan’s and Byrne’s prior testimony under Rule 804.

       An initial note about authority. The parties freely cite out-of-

circuit precedent, and the Court is not aware of—nor have the parties

cited—any     Seventh   Circuit   case    that    addresses   this    issue   directly.

Defendants cite one Seventh Circuit case that they argue unequivocally

supports their position, but for reasons explained below the Court finds

that   case   distinguishable.    Finally,       out-of-circuit      precedent   is   not

binding, though it may be persuasive. Because there seems to be no on-

point Seventh Circuit guidance, the Court must rely on the opinions of

other jurists, fidelity to the spirit of the rule, and, ultimately, its

discretion.

       A witness’s prior testimony can be introduced as an exception to the

rule against hearsay if the witness is “unavailable” under Federal Rule of

Evidence 804(a). Rule 804(a) does not apply when “the statement’s proponent

procured . . . the declarant’s unavailability as a witness in order to

prevent the declarant from attending or testifying.” FED. R. EVID. 804(a).

All agree that this means that when a “defendant invokes his Fifth Amendment

privilege, he has made himself unavailable to any other party, but he is

not unavailable to himself.” United States v. Peterson, 100 F.3d 7, 13




                                         - 13 -
  Case: 1:14-cv-05934 Document #: 637 Filed: 09/21/20 Page 14 of 58 PageID #:24568



(2d. Cir. 1996) (emphasis added). The Peterson court cited a Fifth Circuit

case to explain its reasoning:

      The sponsor of a declarant's former testimony may not create
      the condition of unavailability and then benefit therefrom. The
      rule [the defendant] relies upon was designed to ensure one
      access to testimony where, by the actions of the opponent, or
      at least through no fault of the testimony's proponent, a
      desired witness becomes unavailable. In the instant case, [the
      defendant] created his own unavailability by invoking his fifth
      amendment privilege against self-incrimination.

Id. (quoting United States v. Kimball, 15 F.3d 54, 55–56 (5th Cir. 1994));

see also McGahee v. Massey, 667 F.2d 1357, 1362 (11th Cir. 1982) (“A

defendant cannot have it both ways.. . .[He may not] testify in attack .

. . and at the same time seek refuge behind the shield of the fifth

amendment”); United States v. Bennett, 539 F.2d 45, 54 (10th Cir. 1976)

(“The right not to testify is clearly his, but the defendant may not invoke

that right and avoid facing cross-examination while claiming the right to

have his testimony put before the jury.”). At least three other circuits

have found that the rule’s purpose is to prevent a party from benefiting

from creating their own unavailability but to allow the adverse party to

introduce that testimony if they choose. The Court agrees with these

decisions.

      Defendants emphasize that the Peterson court’s statement quoted above

is decisive, that the phrase “has made himself unavailable to any other

party” should be construed literally: “any other party” means any other

party, including each Defendant’s Co-Defendant. See Peterson, 100 F.3d at

13 (emphasis added). But although Peterson is persuasive, the Court will

not subject an out-of-circuit case to such a close reading, particularly

when the facts there do not closely conform with the facts here. In

                                      - 14 -
  Case: 1:14-cv-05934 Document #: 637 Filed: 09/21/20 Page 15 of 58 PageID #:24569



Peterson, a defendant refused to testify at his criminal trial but sought

to introduce testimony he had given to a state grand jury. Perhaps most

importantly for present purposes, the defendant had no codefendant. The

district    court      declined      to   allow   Peterson    to   introduce     this   prior

testimony, and the Second Circuit affirmed. Although Peterson could not

introduce his testimony, the opposing party could have, if they had wished

to.

      Defendants’ Seventh Circuit case presents roughly the same problem.

See United States v. Pizarro, 717 F.2d 336 (7th Cir. 1983). That case

concerned a consolidated appeal by two codefendants charged with selling

heroin to undercover federal agents. Because of various trial errors, one

defendant, Rodriguez, was tried twice; the other defendant, Pizarro, was

tried three times. At his second trial, Rodriguez testified that a person

other than Pizarro was their heroin supplier. Rodriguez refused to testify

at Pizarro’s third trial because he was receiving death threats. Pizarro

sought to introduce this testimony because Rodriguez was unavailable. The

Government    conceded        that    Rodriguez      was    unavailable   under     FED.   R.

EVID. 804(a)(1), but the district court excluded the testimony under FED.

R. EVID. 804(b)(1). The Seventh Circuit reversed. See id. at 348–52.

Although the district judge ruled on the basis of 804(b), the opinion

contains some discussion of 804(a), but only in the context of whether

Rodriguez was responsible for the death threats he received; thus, this

discussion is not helpful here, particularly because the facts do not

discuss the implications of two codefendants in the same trial proceedings.

      Pizarro and Peterson thus do not solve the problem before the Court

because    they   do    not   present      situations      where   introducing   testimony,


                                            - 15 -
  Case: 1:14-cv-05934 Document #: 637 Filed: 09/21/20 Page 16 of 58 PageID #:24570



strictly speaking, may conform to the text of the rule but so flagrantly

violate its purpose. The Peterson defendant had no codefendant and when

the Second Circuit wrote “any other party” in reference to who could

introduce the defendant’s prior testimony, it clearly referred to the

prosecution and not to a nonexistent codefendant. Although it is closer

factually, Pizarro misses the mark too, and for similar reasons. Rodriguez

and Pizarro were codefendants who filed a consolidated appeal but appealed

on different grounds and were charged with mostly different counts in the

indictment; Rodriguez did not appear at the trial in which Pizarro sought

to introduce his testimony, had already been convicted, and would not have

benefited if Pizarro introduced his testimony to the jury. Here, two

defendants accused of committing identical misconduct against the same

plaintiff during the same incident are on trial at the same time, using

the same lawyers, and putting on the same defense. Byrne and Dignan

certainly had a right not to testify, but neither should be able to also

obtain the benefit of having prior testimony put in front of the jury while

also refusing to submit to cross-examination; this principle holds even

though Defendants insist that it was Dignan who sought to introduce Byrne’s

testimony and Byrne who sought to introduce Dignan’s.

      Defendants also argue that to consider Byrne and Dignan a “unit” is

unfair because each Defendant maintained his individual rights. Although

the Court recognizes that ex post rationales are less convincing, it is

worth mentioning that the outcome of this case belies Defendants’ argument

on this point. It is obviously true that Defendants each retained their

individual rights, but they chose to use the same lawyers, file joint

briefings and motions, and present their case together. The jury’s verdict


                                      - 16 -
    Case: 1:14-cv-05934 Document #: 637 Filed: 09/21/20 Page 17 of 58 PageID #:24571



reflects this reality. They were both found not liable on Count I and

liable on Counts II and III and were even judged liable for punitive

damages in the same amount—$600,000. They did not argue that one defendant

was more or less culpable than the other; their defense was one in the

same, and it rose or fell as a unit—and, importantly, this was because of

a   strategic    choice   Defendants    made.    This    practical    reality   must   be

recognized.

        Accordingly, the Court correctly found that Wrice, the adverse party,

could introduce Defendants’ prior testimony because their refusal to

testify made them unavailable to Wrice. But Defendants could not use the

Fifth Amendment to avoid cross-examination while introducing their prior

testimony as part of their own defense and obtaining a benefit. They could

not circumvent this prohibition by advocating a hypertechnical reading of

the rule.

        Next, Defendants argue the Court erred in preventing them from

admitting Byrne’s prior testimony for completeness pursuant to FED. R.

EVID. 106. Defendants point out that the Court recognized that, under Rule

106 “the defendants [were] entitled to have a limited amount added . . .

to whatever extent that statements that are read that need clarification

from his testimony and for completeness, then . . . that can be done.”

(Trial Tr. at 499:15-17 & 507:18-20.) The Court said that Defendants must

present what they wish to add under Rule 106 when they present their case.

However, when Defendants tried to           introduce their          proposed Rule 106

evidence, the Court rejected their evidence and said it had already ruled.

(Id.    at   1727:20-1728:3.)     Defendants     argue    here   that    not    allowing




                                        - 17 -
  Case: 1:14-cv-05934 Document #: 637 Filed: 09/21/20 Page 18 of 58 PageID #:24572



introduction of Byrne’s testimony for Rule 106 purposes was reversible

error. For the following reasons, the Court finds that it was not.

      Rule 106 requires that when a party “introduces all or part of a

writing    or    recorded       statement,   an    adverse    party       may   require     the

introduction, at that time, of any other part—or any other writing or

recorded statement—that in fairness ought to be considered at the same

time.” FED. R. EVID. 106. Rule 106 is meant to remedy “the misleading

impression created by taking matters out of context.” Rule 106 advisory

committee notes. “In addition to being relevant, the remainder of [a

statement] should be admitted if it is necessary to (1) explain the admitted

portion, (2) place the admitted portion in context, (3) avoid misleading

the trier of fact, or (4) insure a fair and impartial understanding.”

United States v. Lewis, 954 F.2d 1386, 1392 (7th Cir. 1992) (citing United

States    v.    Sweiss,   814    F.2d   1208,    1211–12    (7th   Cir.    1987)      (internal

quotations omitted)).

      Defendants      specifically       argue    that     three   portions      of     Byrne’s

testimony should have been introduced. The first was his testimony about

the timing of interviews; Defendants argue that this testimony shows that

Wrice’s story about being taken downstairs twice and beaten for extended

periods of time was impossible. Second, Defendants argue that Byrne’s

denying abusing Wrice should have been introduced. Third, Defendants argue

that it was error not to introduce Byrne’s observations about smelling a

burning odor in Wrice’s house.

      To the Court, these statements looked—and still look–suspiciously

like the kind of substantive testimony that the Court had already ruled

could not be introduced; this is particularly true with respect to the


                                          - 18 -
  Case: 1:14-cv-05934 Document #: 637 Filed: 09/21/20 Page 19 of 58 PageID #:24573



timing of interviews. That testimony does not fall under any of the four

elements above because it serves the purpose of “clarifying” only to the

extent it allows the jury to hear Byrne’s side of the story. The Court

properly ruled that Defendants were entitled to introduce any portion of

their    prior   testimony    that   were   necessary    for    completeness    and

clarification, but the portions that Defendants sought to introduce under

Rule 106 did not serve those purposes. The Court had already ruled that

Byrne’s prior criminal trial testimony could not be included, and it is

clear that this was an attempt by Defendants to put select portions in

front of the jury. Because Byrne refused to testify and subject himself to

cross-examination, this was impermissible.

        Even if these statements should have come in, introducing them would

not have made a difference and their exclusion did not create any unfair

prejudice to Defendants. With respect to Byrne’s denial of abuse, it was

obvious to everyone that Defendants’ position was that they did not abuse

Wrice and that he was not abused. Allowing Byrne’s prior testimony where

he made his denial would have added little context. A similar logic applies

to Byrne’s observations about smelling a burning odor in the house: that

observation is evidence that Byron was burned, which nobody denies. And

with respect to Byrne’s testimony about the timing of the interviews, this

only supports Defendants’ claim that Wrice’s story was impossible to the

extent that the jury believed Byrne over Wrice. Again, Byrne obviously

denies beating Wrice, so it makes sense that he has a story of the

interrogation that conflicts with Wrice’s. Accordingly, Defendants were

not prejudiced by this exclusion—all it does is show further that Byrne is

sticking with the same story he told before, and that is hardly notable,


                                      - 19 -
  Case: 1:14-cv-05934 Document #: 637 Filed: 09/21/20 Page 20 of 58 PageID #:24574



particularly given Defendants’ steadfast denials and unwillingness to

testify any further about the incident.

      Defendants’ third and fourth arguments, that the Court had no reason

to disallow Byrne’s full trial testimony and that the Defendants were

prejudiced by the     exclusion, are     undeveloped and their substance is

addressed in full above. But Defendants make two arguments not resolved by

the preceding analysis, and the Court addresses them here. Defendants argue

that the Court gave no reason for excluding Byrne’s testimony and never

justified its decision. That is untrue. As explained above, Byrne wanted

to introduce his trial testimony through his Co-Defendant, Dignan; this is

not allowed under the Federal Rules of Evidence. This was explained time

and time again. And, as explained below, the Court’s use of summaries was

proper. Accordingly, the Court ruled correctly in refusing to admit Byrne’s

entire criminal trial testimony.

      Finally, the Court did not “punish” Defendants for invoking their

privilege: it is clear that Defendants wanted it both ways—to refuse to

take the stand while introducing their former testimony to the jury and

letting it speak for itself. There are rules against this, and the Court

enforced them. Defendants’ citation to Lefkowitz v. Cunningham, 431 U.S.

801, 808 n.5 (1977) for the proposition that refusal to waive Fifth

Amendment privilege cannot “automatically and without more [lead] to the

imposition of sanctions” is inapposite. The Court did not “sanction”

Defendants; it enforced a rule of evidence in response to their refusal to

testify. Defendants are not entitled to a new trial for this reason.




                                      - 20 -
  Case: 1:14-cv-05934 Document #: 637 Filed: 09/21/20 Page 21 of 58 PageID #:24575



                            b.   Testimony Summaries

      At trial, the Court did not allow Defendants to read the entire

transcript of Wrice’s criminal trial—some thousands of pages—aloud to the

jury. Instead, the Court ordered the parties to draft summaries of witness

testimony. Defendants contend this was error because the jury could not

properly assess credibility through summaries and instead needed to hear

the verbatim testimony, with all the starts, stops, and sputters of live

testimony. They also argue that the Court ordered summaries in order to

save a day, or maybe two, of time because Defendants only wanted to read

select portions of the transcript and not the whole thing—though, as will

be explained below, that is a bizarre argument to make. They assert that

was highly prejudicial and constitutes reversible error.

      Federal Rule of Evidence 611 allows the court to exercise “reasonable

control over the mode and order of examining witnesses and presenting

evidence” to make the procedure effective for “determining the truth” and

to “avoid wasting time.” FED. R. EVID. 611(a)(1)–(2). In a case about an

alleged Brady violation, a party does not have to “force-feed the jury the

original criminal trial in its entirety.” Jimenez v. City of Chicago, 732

F.3d 710, 719 (7th Cir. 2013). Here, as in Jimenez, the criminal trial

transcript was clearly relevant and important. But the Court was well

within its authority under Rule 611 to expedite the proceedings by ordering

the transcript be compressed into summaries.

      Defendants   were   entitled   to   put   on   their   case,   not   a   theatre

production. The Court is responsible for managing its own docket. That

includes making decisions about the presentation of evidence that make the

best use of the Court’s time regarding its busy schedule, and also shows


                                      - 21 -
  Case: 1:14-cv-05934 Document #: 637 Filed: 09/21/20 Page 22 of 58 PageID #:24576



respect for the members of the jury who sacrifice their own time to perform

their civic duty. It was thus within the Court’s power to decide that it

was not an efficient use of anyone’s time to “force-feed” a full trial

transcript to the jury.

      Defendants argue also that they did not want to read the trial

transcript in full—they only wanted to read select portions of it, and

that would have added a day, maybe two, to trial. This is news to the

Court. To the extent it was an error not to allow abbreviated portions of

the transcript, it was self-inflicted on Defendants’ part. It really is

hard to overstate how often Defendants’ counsel overstepped the bounds of

decorum and professionalism, particularly in pretrial. Counsel continued

speaking and objecting, even on minor points, long after the Court had

ruled. If Defendants changed their stance on introducing the criminal trial

transcript    in   its   entirety    after     they   had   made   their    initial

representations, it was buried in the prolixity.

      A good example of this is in Defendants’ filed objection to the

Court’s ordering of summaries, see Dkt. No. 492. Defendants dedicate just

two short paragraphs of a 17-page brief to the alternative request; and,

in the pretrial conference, Defendants doubled down and insisted that if

the Court would not allow the entire transcript to be read, they were at

least entitled to send the entire transcript to the jury room. (See Pretrial

Tr. at 55:14–15, Dkt. No. 511 (“But the jury absolutely has to have the

criminal trial record. That’s the whole basis of the claim.”).) Had

Defendants pivoted to the alternative argument once realizing they lost on

their main point, the outcome may have been different. Instead, they

continued to push on a point they had already lost. Although the Court


                                      - 22 -
 Case: 1:14-cv-05934 Document #: 637 Filed: 09/21/20 Page 23 of 58 PageID #:24577



seeks to address every meritorious point an advocate makes, it is hard to

do when the advocate struggles with concision and respect, presses their

main    point     into   oblivion,    and    pays    hardly    any   attention    to   their

alternative argument.

        The Court ordered testimony summaries would be used instead of the

whole verbatim criminal trial transcript, and Defendants objected—as they

were entitled to do. But then they kept objecting, and objecting more, and

did not file their proposed summaries, as the Court ordered them to do,

until their very last chance. (See Pretrial Tr. at 7:19–23, Dkt. No. 534

(“But    the    Court    ordered   summaries,       not   verbatim    transcripts      to    be

submitted. Defendants have not acted in accordance with the Court’s clear

and unambiguous order. Defendants’ refusal to cooperate is difficult for

the Court to fully understand.”).) Accordingly, the Court finds that it

was not error to order testimony summaries, and Defendants were not

prejudiced as a result, and if Defendants were prejudiced, it was their

own error.

                              c.     Illinois Court Orders

        Next, Defendants argue that the Court erred in allowing evidence of

Wrice’s state court post-conviction proceedings. Specifically, Defendants

argue that the Court erred both in reading a statement of the case to the

jury that explained in part the post-conviction posture of Wrice’s cases,

and in allowing Wrice to testify that “a circuit court judge made a ruling”

reversing his conviction. (Trial Tr. at 1141:13-22.) Defendants also argue

that    Wrice’s    counsel   in    closing    arguments       “falsely   stated   that      the

dismissed charges meant guilt or innocence was not an issue,” (Defs.’ Mot.

for New Trial at 14), and that Wrice’s counsel created the incorrect


                                            - 23 -
  Case: 1:14-cv-05934 Document #: 637 Filed: 09/21/20 Page 24 of 58 PageID #:24578



impression that “a judge found Wrice to be innocent and so should they.”

(Id. at 14.) Finally, Defendants take issue with Wrice’s assertion that he

maintains a presumption of innocence, noting that another state court judge

denied Wrice’s certificate of innocence petition.

      The Court reiterates its finding that it was important for the jury

to know why, despite his 100-year prison sentence, Wrice was before them

presenting his claims. Defendants’ complaint that the Court allowed the

fact of this state court ruling falls particularly flat because the Court

granted Defendants’ motion in limine to bar the state court judge’s

specific findings, which were damning for the Defendants. (See generally

People v. Wrice at 2, Wrice Rule 56.1 Statement (“So I don’t think there’s

any doubt that anybody can make an argument that Area 2 Violent Crimes

detectives were not torturing people in Area 2.”).) In their reply,

Defendants quote Judge Walsh as saying, “I can’t sit here and say that

evidence in all probability would change a jury’s verdict.” (Reply to

Defs.’ Mot. for New Trial at 32, Dkt. No. 624.) This is misleading;

Defendants cut the quote mid-sentence. Here is what Judge Walsh actually

said: “I can’t sit here and say that evidence in all probability would

change a jury’s verdict because I don’t really know what the rest of the

evidence is.” (Id. at 4 (emphasis added).) That is, in denying Wrice’s

claim of actual innocence, Judge Walsh did not state that he did not think

Wrice had not proved actual innocence because the claim was meritless; he

said that the evidence was incomplete. Judge Walsh was already granting

Wrice a new trial anyway, and clearly, he saw the actual innocence claim

as redundant. See People v. Oritz, 919 N.E.2d 941, 952 (Ill. 2009) (remedy

for succeeding on actual innocence claim is new trial). Excluding the


                                      - 24 -
  Case: 1:14-cv-05934 Document #: 637 Filed: 09/21/20 Page 25 of 58 PageID #:24579



substance of Judge Walsh’s findings was an incredibly favorable ruling for

Defendants—and they were rightly excluded. At the very least, the jury was

entitled to know about the procedural path the case took on the way to

this courtroom.

       The Court also declines to find error in Wrice’s statements during

closing arguments that guilt, or innocence was not an issue. First, closing

arguments are not evidence, and the jury was so instructed. Moreover, those

statements did not create a false impression. The jury had just heard days

and days of evidence, illustrating the complicated circumstances of the

case. They knew that the question of Wrice’s guilt was central to the

trial, and they had been told that they were the ultimate factfinders.

Defendants took advantage of their own closing arguments to emphasize their

theory of Wrice’s guilt, so much so that Wrice’s counsel felt compelled to

say, at the beginning of her rebuttal, that Defendants’ counsel “got lost

on his way here today. He thought he was at the criminal courthouse. That’s

apparently where he intended to go.” (Trial Tr. at 1919:25–1920:1–2.) And

knowledge of the fact that another factfinder reversed Wrice’s conviction,

without hearing any other details, was not likely to sway them so strongly

that   they   would   abdicate   their    responsibility   to   come   to   their   own

conclusions (and indeed it did not, given that the jury ultimately found

for Defendants on Claim I).

       It is true that the Seventh Circuit has found it reversible error to

put “the weight of [a] court’s authority” behind a finding. United States

v. Blanchard, 542 F.3d 1133, 1150 (7th Cir. 2008). This case dealt with

the credibility finding of a particular witness, however, and this case

illustrates not why the Court erred in introducing the fact of Judge


                                         - 25 -
  Case: 1:14-cv-05934 Document #: 637 Filed: 09/21/20 Page 26 of 58 PageID #:24580



Walsh’s decision, but why the Court was correct in excluding Judge Walsh’s

particular findings. In Blanchard, the trial judge in a criminal case

allowed   introduction      of    comments    the    judge     made    during   a   pretrial

suppression hearing. Id. at 1140. The judge said that the court “finds

this witness not to be credible and that the testimony he has given today

is not credible.” Id. at 1145. In fact, the judge said a lot of things,

which included that the judge came to the “undeniable conclusion that [the

witness] has not been credible....” Id. These comments, put in front of a

jury, are devastating, and the Seventh Circuit found it was error to

introduce this “judicial testimony” at the trial in violation of FED. R.

EVID. 605, which prohibits “a presiding district court judge from testifying

at trial as a witness or engaging in equivalent conduct.” Id. at 1148. If

the   Court   had   allowed      Judge   Walsh’s    findings    that    Byrne   and    Dignan

committed perjury or comparing conditions at Area 2 to “the Abu Ghraib

facility in Iraq,” Defendants would have a stronger case for error. (See

People v. Wrice at 2, Wrice Rule 56.1 Statement.) This was not “judicial

testimony” as described in Blanchard, and the Court did not err in informing

the jury that Wrice was allowed to pursue his claims in federal court

because his state court criminal conviction had been reversed.

      Finally,      the   Court    rejects    Defendants’       argument    that      it   was

prejudicial for Wrice to say he is presumed innocent. He no longer stands

convicted in a criminal court. He is presumptively innocent, despite

Defendants’ insistence to the contrary. Defendants point out that Wrice is

not innocent because in fact a state court judge denied Wrice’s petition

for a certificate of innocence. But certificate of innocence proceedings

are unique proceedings where the petitioner bears the burden of proof and


                                          - 26 -
  Case: 1:14-cv-05934 Document #: 637 Filed: 09/21/20 Page 27 of 58 PageID #:24581



whose disposition is left to the discretion of the court hearing the

petition. See Ill. Comp. Stat. 735 §§ 5/2-702(g) (requiring petitioner to

prove innocence by a preponderance of the evidence) & (j) (“The decision

to grant or deny a certificate of innocence shall be binding only with

respect to claims filed in the Court of Claims and shall not have a res

judicata effect on any other proceedings.”); People v. McClinton, 110

N.E.3d 268, 272 (Ill. App. Ct. 2018) (“Whether or not a petitioner is

entitled to a certificate of innocence is generally committed to the sound

discretion of the court.”) (internal quotation marks omitted). In any case,

it is true that there was no finding that Wrice was innocent. Nevertheless,

a certificate of innocence proceeding is not a criminal proceeding, and

Wrice retains his presumption of innocence notwithstanding his certificate

of innocence denial.

                 d.   Gang Affiliation and Character Evidence

      Defendants assert that the Court erred in barring evidence of Wrice’s

alleged gang affiliation and his abuse of his former girlfriend, Jennifer

Scott. Alleging that Wrice attempted to distance himself from his former

codefendants, Defendants claim it was error to bar them from presenting

evidence of Wrice’s gang membership in order to show that he did know and

associate with his codefendants and to rebut the “rosy” picture painted by

his family members who testified at the beginning of the trial. (Defs.’

Mot. for New Trial at 12.) Further, Defendants argue it was error to

prevent Jennifer Scott from testifying to the abuse she allegedly suffered

at Wrice’s hands, which Defendants argue was crucial to understanding why

she probably would not have spoken to Wrice on the phone the night of the

assault and served, essentially, as his alibi.


                                      - 27 -
  Case: 1:14-cv-05934 Document #: 637 Filed: 09/21/20 Page 28 of 58 PageID #:24582



       Courts    must   exercise      caution    in   introducing   evidence   of     gang

activity. There is a “substantial risk of unfair prejudice attached to

gang affiliation” because such evidence “is likely to be damaging to a

defendant in the eyes of the jury.” United States v. Irvin, 87 F.3d 860,

864    (7th    Cir.   1996).    The    Seventh     Circuit   thus   requires   “careful

consideration by district courts in determining the admissibility of gang

membership and gang activity evidence.” Id. The Seventh Circuit has ruled

that gang evidence has probative value warranting its admission only “under

appropriate circumstances.” United States v. Alviar, 573 F.3d 526, 536

(7th Cir. 2009). These appropriate circumstances include demonstrating

“the existence of a joint venture or conspiracy and a relationship among

its members.” Id. (citing United States v. Westbrook, 125 F.3d 996, 1007

(7th Cir. 1997)). They also include cases where the “interrelationship

between people is a central issue, such as in a conspiracy case.” Alviar,

573 F.3d at 536 (citing United States v. Thomas, 86 F.3d 647, 652 (7th

Cir.   1996)    (internal      quotations       omitted)).   Although   this   list    of

circumstances may not be exhaustive, and these cases are criminal rather

than civil, the principle is that evidence of gang membership should not

be introduced except in certain circumstances.

       Defendants focus on Wrice’s attempts to distance himself from his

codefendants and on Wrice’s sister, Magnolia’s, statement that growing up,

the Wrice family was a “regular Brady Bunch” and Charles Wrice’s assertion

that Stanley Wrice was a good brother who tried to keep him out of trouble.

Defendants argue that because of these circumstances, the door was wide

open for Defendants to introduce evidence of Wrice’s gang activity. The

Court disagrees, particularly because Wrice admitted to associating with


                                         - 28 -
  Case: 1:14-cv-05934 Document #: 637 Filed: 09/21/20 Page 29 of 58 PageID #:24583



his former codefendants, Benson, Fowler, and Holmes, and to allowing them

to attend frequent parties at his          house. Further,     Wrice’s siblings’

statements were relatively benign and ancillary to the issues at trial,

even though Wrice’s character was important to his claims. If Stanley Wrice

had an idyllic early childhood and hoped to keep his younger brother out

of trouble at some point, it was also well-established and undisputed that

by the time of Byron’s assault, Wrice’s house had become a party house

with Wrice’s obvious approval—or at least his acquiescence. It would have

been unfairly prejudicial for the Court to allow introduction of gang

affiliation and activity to rebut these statements—they were already

rebutted by Wrice’s own testimony.

       Defendants rely heavily on Cobige v. City of Chicago for the

proposition that it is reversible error to not allow rebuttal evidence

when character is put at issue. 651 F.3d 780, 784–85 (7th Cir. 2011) (error

to not allow evidence to rebut view of “rosy character” to show damages in

wrongful death suit when “Illinois law makes surviving relatives’ emotional

loss and familial ties relevant to damages.”). But that case does not stand

for the blanket proposition that an adverse party gets a blank check any

time a statement is made about a party’s character. In Cobige, a district

judge disallowed evidence offered to rebut testimony portraying a mother-

son relationship as better than it actually was, and that evidence and

relationship was directly relevant to damages under Illinois law. That is,

the nature of the mother-son relationship was central to the issue of

damages. That was not the case here: the Wrice family’s relationships with

each other in childhood were not central to the claims. There was enough

evidence presented of Wrice’s relationships with his former codefendants


                                      - 29 -
  Case: 1:14-cv-05934 Document #: 637 Filed: 09/21/20 Page 30 of 58 PageID #:24584



to show that he knew them, associated with them, and threw parties with

them at his house. Moreover, there was enough evidence presented to rebut

any supposed rosy picture of Wrice’s childhood. (Defendants did in fact

introduce the accusation that Wrice raped Jennifer Scott during their

cross-examination of Magnolia Wrice. Defendants’ counsel asked: “Okay. You

don’t know that Mr. Wrice raped Jennifer Scott?” (Trial Tr. at 218:9.) The

Court instructed the jury to disregard the question, but it cannot be

unheard. The point, of course, is that Defendants’ bluster about how the

jury heard nothing but a bright, inaccurate portrayal of Wrice’s childhood

and family life is not the truth.)

       Finally, Defendants argue that the Court erred in barring evidence

of Wrice’s alleged rape and physical abuse of Jennifer Scott. Defendants

characterize it as absolutely essential that the jury hear of Scott’s abuse

at Wrice’s hands so that they understood why she no longer spoke with Wrice

despite having three children with him. This argument gives the jury too

little credit. Many people have bad relationships—or no relationships—with

a former partner and co-parent. These relationships end or go bad for all

kinds of reasons. The Court does not intend to cast doubt on the veracity

of Scott’s claims, but it is not beyond the jury’s ability to understand

and believe that Scott, despite having three children with Wrice, probably

would not have spoken with him on the night of Byron’s assault because by

that   point   she   had   cut   off   contact   with   him.   Moreover,   Defendants

established that Scott and Wrice were not on good terms in their cross

examination of Magnolia Wrice; regarding Wrice’s children: “And the reason

[Wrice’s daughter] hadn’t seen her father in 31 years is because...Mr.

Wrice’s daughters with Jennifer Scott were estranged from the Wrice family;


                                        - 30 -
  Case: 1:14-cv-05934 Document #: 637 Filed: 09/21/20 Page 31 of 58 PageID #:24585



isn’t that true?” “Yes, ma’am. We didn’t see them at all.” “They had no

contact with the Wrice family?” “She had no contact.” (Id. at 219:9–16.)

Defendants, by their own admission, were clearly more interested in getting

evidence in front of the jury showing that Wrice was a “violent criminal”

who “raped and beat Jennifer Scott when she was a child” (Defs.’ Mot. for

a New Trial at 14) and to show the jury that Wrice had a propensity to

harm women. This evidence was unfairly prejudicial and clearly barred.

Although the Defendants were entitled to rebut Wrice’s assertions, they

could, and did, accomplish this with evidence that was not unfairly

prejudicial. It was thus not error to exclude evidence of Wrice’s alleged

gang affiliation and his abuse of Jennifer Scott.

                          e.     Identification Evidence

      Karen Byron allegedly identified Wrice as her assailant at the

hospital before Wrice was taken in for questioning; the Court did not allow

this into evidence, and Defendants argue this was error. The alleged

identification was memorialized in a police report, which is the only

extant evidence that this identification occurred. Because Byron was

experiencing memory problems, she did not testify about the identification

at the state criminal trial, and the state withdrew evidence of the supposed

identification.    The   Court    found   that   because   this   evidence   was   not

introduced at Wrice’s criminal trial, it was irrelevant. Defendants argue

that the identification should have been admitted to show Defendants’ and

Assistant State’s Attorney (“ASA”) Kenneth McCurry’s state of mind.

      The Court previously found that police reports are admissible only

“to the extent to which they incorporate firsthand observations of the

officer.” (Mots. in Limine Op. at 17, Dkt. No. 482) (quoting Jordan v.


                                       - 31 -
  Case: 1:14-cv-05934 Document #: 637 Filed: 09/21/20 Page 32 of 58 PageID #:24586



Binns, 712 F.3d 1123, 1133 (7th Cir. 2013)). But this principle is based

on “the presumption of reliability that serves as the premise for the

public-records      exception.”      Id.   And   the    public    records    exception       “is

justified on the assumption that public officials will perform their duties

properly and without bias.” Jordan, 712 F.3d at 1132 (citing FED. R.

EVID. 803(8) advisory committee’s notes). If this not a case where that

assumption breaks down, it is hard to imagine what is.

      The public official who made the report—Byrne—is a defendant in the

case who made the only record of this purported identification, which was

not introduced at the criminal trial; he also refused to be cross-examined

about it at the civil trial. Byron did not testify at the criminal trial

about this alleged identification, and she is now dead. The police report

therefore lacks any indicia of reliability that would justify putting it

before a jury. Defendants argue that they wanted to use the police report

to show Byrne’s and ASA McCurry’s state of mind because they had “no reason

to   coerce    a   confession     from     Wrice”      because     they    had   a   positive

identification; it was also “highly probative” of Wrice’s guilt. (Defs.’

Mot. for a New Trial at 18.) That is, they wanted to introduce the

identification for its truth. It was properly barred.

      Finally, Defendants argue that Bertina Lampkin, the prosecuting

attorney,     or   Sidney   Jones,    Wrice’s    criminal        trial    lawyer,    could   be

questioned about this identification. But there is no evidence that they

have knowledge of it beyond the police report. Defendants argue that Jones

admitted that the identification existed in a court filing and therefore

Wrice “admitted that Byron had identified him.” (Defs.’ Reply to Mot. for

New Trial at 19 (emphasis in original).) But Wrice’s filing argued that


                                           - 32 -
 Case: 1:14-cv-05934 Document #: 637 Filed: 09/21/20 Page 33 of 58 PageID #:24587



Byron “purported to identify” him and challenged the entire incident as

“unconstitutionally suggestive.” (See Mot. to Suppress at 1, Supp. to

Defs.’ Mot. for a New Trial, Dkt. No. 596.) This is hardly an admission of

an   identification   or    a   concession     to      the   purported   identification’s

reliability. And given that there is no other evidence of what transpired

in the hospital room where Byron allegedly identified Wrice, the Court

properly excluded it.

                           f.   404(b) Character Evidence

      Next, Defendants argue that the Court erred in allowing evidence that

Byrne and Dignan had abused other suspects in their custody. The Court

allowed Wrice to put on four witnesses who testified to their allegations

of abuse by Byrne and Dignan. Defendants object that introducing this

evidence   violates   Rule      404(b)’s    bar   on    admission   of   other   acts   for

propensity purposes.

      The Court reiterates that these witnesses were properly introduced

and were important to Wrice’s claims. Defendants have argued over the

course of the trial that Thompson v. City of Chicago, 722 F.3d 963, 974

(7th Cir. 2013), does not apply but do not even cite it in their 59(a)

Motion, and have never convincingly distinguished it. Defendants argue

that similar conduct offered to demonstrate a pattern is not admissible

and cite pre-Thompson Seventh Circuit precedent for the proposition, but

their unwillingness to engage with Thompson in their briefing is telling.

(See Defs.’ Mot. for a New Trial at 21 (citing United States v. Beasley,

809 F.2d 1273, 1278 (7th Cir. 1987)).)

      Thompson holds that it is an abuse of discretion for a trial court

to bar evidence from “citizen witnesses” who can testify to a “pattern of


                                           - 33 -
  Case: 1:14-cv-05934 Document #: 637 Filed: 09/21/20 Page 34 of 58 PageID #:24588



corruption.” Thompson, 722 F.3d at 974. As related to a Brady claim, this

testimony    helps   “establish    that   critical     impeachment    evidence—the

officers’ involvement in a pattern of [police] misconduct—existed and was

deliberately withheld.” Id. In the end, the Seventh Circuit reversed the

district judge who took “a too narrow view of the purpose and probative

value of the pattern-of-misconduct evidence, including the testimony of

the citizen witnesses who were victims of [police] malfeasance.” Id.

Further,    requiring   pattern   witnesses’   cases   to   have   “close   factual

similarity” to a plaintiff’s case “misses the real point of this evidence.”

Id. While it is true that Thompson addresses such evidence as it relates

to FED. R. EVID. 403 and not 404(b), this does not help Defendants. The

Seventh Circuit could have discussed evidence in the context of Rule

404(b), but it didn’t, and the logical conclusion from that omission is

that the Seventh Circuit did not see a Rule 404(b) problem. If the Seventh

Circuit did not find such a problem when considering such a similar

question, then neither will the Court.

      Defendants again raise their point that Gregory Banks should not have

been allowed to testify because Banks was interrogated after Wrice’s trial,

and it was obviously impossible for anyone to disclose to Wrice an

interrogation that had not yet happened. The key is not that Defendants

failed to disclose Banks’ interrogation, but that Banks’ interrogation is

just one instance in a long and ongoing pattern that was ultimately not

disclosed and should have been. See Thompson, 722 F.3d at 974 (district

court barring a witness who would testify to events that occurred in 2005

as “just too far removed” “misunderstands the scope of the claimed Brady

violations. Evidence that [the police officer] engaged in the same kind of


                                      - 34 -
  Case: 1:14-cv-05934 Document #: 637 Filed: 09/21/20 Page 35 of 58 PageID #:24589



misconduct in 2005 is powerful circumstantial evidence that he was involved

in the pattern of abuse . . . dating back to Thompson’s arrest in 2002 and

trial in 2003.”) Wrice was entitled to put on witnesses to show that the

practice of abusing suspects in police custody started before Wrice’s

interrogation and continued after it. That practice was not disclosed at

Wrice’s criminal trial, and he was entitled to put on witnesses to show it

existed in this trial.

                            3.   Lawyerly Misconduct

      Finally,    Defendants     argue   that   Wrice’s    counsel’s    misconduct

contributed to an unfair trial, mostly during her closing argument. Given

Defendants’ counsels’ own unprofessional behavior over the course of these

proceedings, it is a wonder they now choose to throw stones. Nevertheless,

the Court considers Defendants’ assertions that Wrice’s counsel: (1)

misrepresented facts to discredit Kenny Lewis; (2) misrepresented the

State’s position on Wrice’s guilt; (3) inappropriately attacked Jennifer

Scott’s character; (4) made numerous improper speaking objections; (5)

alluded to inflammatory and unwarranted racist comparisons; and (6) made

improper comments that have a cumulative unfairly prejudicial effect,

warranting reversal. For the following reasons, the Court rejects these

arguments.

      A lawyer’s improper remarks during closing argument warrant reversal

of the judgment “only if the statement was plainly unwarranted and clearly

injurious.” Smith v. Hunt, 707 F.3d 803, 812 (7th Cir. 2013) (internal

quotations omitted). However, the Seventh Circuit “has been loathe [sic]

to find that improper comments made during closing argument rise to the

level of reversible error.” Id. (citing Schandelmeier-Bartels v. Chi. Park


                                      - 35 -
 Case: 1:14-cv-05934 Document #: 637 Filed: 09/21/20 Page 36 of 58 PageID #:24590



Dist., 634 F.3d 372, 388 (7th Cir. 2011) (“We have stated repeatedly that

improper comments during closing argument rarely amount to reversible

error.”))    (emphasis     added).     Accordingly,      Defendants     face    an

extraordinarily high bar to show that Wrice’s counsel’s statements at

closing argument amount to reversible error.

     First, Defendants argue that Wrice’s counsel made improper statements

related to Kenny Lewis, the only witness at Wrice’s criminal trial who had

no interaction with the police at the time of the incident. He never

recanted his testimony, and he is now dead. During closing argument,

Wrice’s counsel said “And Kenny Lewis? Well, apparently he made a deal for

himself and testified against Wrice.” (Def. Mot. for New Trial at 24

(citing Trial Tr. at 1821:18–20).) Defendants’ counsel objected, but the

Court permitted Wrice’s counsel to continue with her argument. Defendants

argue that this led the jury to believe false facts and to believe that

Defendants’ objection to Wrice’s counsel’s statement was unfounded.

     But Lewis’s testimony is relevant only to Claim I, on which Defendants

prevailed. Defendants could not have experienced substantial prejudice

from this comment—they won. Even assuming these comments somehow bore on

Wrice’s credibility—which Defendants claim is relevant to Claims II and

III—there is no way that these comments came close to clearing the

extraordinary high bar to warrant a new trial, particularly because the

jury was instructed that the closing arguments are not evidence, because

Defendants objected to Wrice’s characterization of Lewis, and because the

Court struck that comment. (See Trial Tr. at 1821:19–23 (“Well, apparently

he made a deal for himself and testified against Wrice.” Defendants’




                                     - 36 -
  Case: 1:14-cv-05934 Document #: 637 Filed: 09/21/20 Page 37 of 58 PageID #:24591



counsel: “Objection. There’s no evidence of that. I move to strike that

comment, Judge.” The Court: “All right.”).)

        Second, Defendants argue that Wrice’s counsel improperly insinuated

that the State of Illinois dismissed the charges against Wrice because

they    believed      he   was   innocent.    Wrice’s    counsel   said    that    the   State

“dismissed the charges. And to be clear about something, the state of

Illinois had every opportunity in the world to retry Wrice if they believed

he was guilty. . .The State of Illinois had every opportunity to put in

prior testimony of Karen Byron, Kenny Lewis—we heard it here. Why wouldn’t

they be able to do it there?” (Trial Tr. at 1925:6–9; 1926:7–13.) Also:

“you realize there was a wrongful conviction. It’s why the state of Illinois

did not retry him. It’s why they dismissed all charges against him.” (Id.

at 1948:18–22.) Defendants complain that these statements were misleading

and prejudicial.

        The   Court    declines     to   find    that    these   remarks    were    unfairly

prejudicial. Both sides were very clear about their theories of the case:

Wrice never wavered during the trial in his assertion that he was innocent;

Defendants were adamant in their belief that Wrice was guilty. It is true

that the State of Illinois could have retried Wrice but instead dismissed

the charges. And it is a matter of common sense that a sex crimes case

where     many     witnesses—including          the     survivor—are      dead     would   be

extraordinarily difficult to retry more than 30 years later. The jury was

instructed that closing arguments are not evidence and would have known

that Wrice’s counsel did not speak for the State of Illinois. Accordingly,

Wrice’s counsel did not speak improperly, and there was no unfair prejudice

to Defendants based on these comments.


                                             - 37 -
  Case: 1:14-cv-05934 Document #: 637 Filed: 09/21/20 Page 38 of 58 PageID #:24592



      Third, Defendants argue that Wrice’s counsel made false arguments

regarding Jennifer Scott, portraying Scott in closing arguments as “a

scorned woman, with an axe to grind.” (Defs.’ Mot. for New Trial at 25.)

Defendants claim Wrice’s counsel made these statements fully aware that

Scott and Wrice had three children together and that the relationship had

started when Scott was just 14; the Court did not allow evidence of Scott’s

age when the relationship started, and Wrice improperly used this evidence

to both protect his own credibility and damage Scott’s. As noted above,

the Court properly ruled on Scott’s testimony. She was a defense witness

who testified against Wrice. The Court recognizes that Scott’s testimony

and her willingness to speak about her alleged abuse at Wrice’s hands is

courageous, but Wrice’s counsel was allowed to characterize her as scorned.

Though Wrice’s counsel repeatedly came dangerously close to opening the

door here, the Court finds that it was ultimately not unduly prejudicial,

nor was it error for the Court to hold to its rulings disallowing Scott’s

testimony that Wrice abused and raped her.

      Fourth, Defendants argue that Wrice’s counsel made numerous improper

speaking objections that prejudiced Defendants and improperly coached Wrice

during his testimony. Defendants assert that during Defendants’ counsel’s

cross-examination of Bobby Joe Williams, Defendants’ counsel took Williams

through his criminal trial testimony, where he gave answers to open-ended

questions. Wrice’s counsel objected and said, “I’m going to object to that

mischaracterization of his testimony, his yeses and nos.” (Def. Mot. for

New Trial at 26 (citing Trial. Tr. at 665:12–15, Dkt. No. 589).) Wrice’s

counsel also objected to the question “But you’re telling this jury that

you slept downstairs?” with “Objection. And he said that at the criminal


                                      - 38 -
  Case: 1:14-cv-05934 Document #: 637 Filed: 09/21/20 Page 39 of 58 PageID #:24593



trial.” Further, during Wrice’s testimony, his counsel said: “Okay. Now

listen to my question, Stan, okay?” (Trial Tr. at 1229:13–18.) Defendants

claim that this amounted to coaching Wrice and prompting him to “give his

new story regarding his statement.” (Defs.’ Mot. for New Trial at 27.)

These objections, Defendants argue, were Wrice’s counsel’s way to insert

her theory of the case inappropriately and mislead the jury.

        As with the previous two points, it is difficult to see how this

warrants      reversal    even   if     these   objections    are   prejudicial.       These

objections clearly relate to Claim I, on which, again, the jury found for

Defendants.      Regardless,      the    speaking    objections     were    not    unfairly

prejudicial; as Wrice argues, his counsel supplied a factual basis for her

objections. This was not error. It is also difficult to see how it was

coaching or prompting when Wrice’s counsel told Wrice to listen to her

question. Defendants present the statement as self-explanatory, but it is

not, and the Court declines to give extensive discussion to an argument

that Defendants have not developed.

        Fifth, Defendants claim that Wrice’s counsel improperly implied that

Wrice and other men arrested were targeted because of their race. Wrice’s

counsel asked Bobby Joe Williams during his testimony: “What happens when

women are burned with third-degree burns in the attic—white women are

burned with third-degree burns in the attics of African American men’s

homes    in   1982   in   that    area?”    (Trial   Tr.     at   647:5–11.)      Defendants

immediately objected, but they argue that this question sent a clear and

prejudicial     message    to    the    jury.   Defendants   also   argue   that     it   was

“extremely prejudicial” when the Court overruled their objection to Wrice’s

counsel’s statement where she discussed Byrne and Dignan having a beer and


                                           - 39 -
  Case: 1:14-cv-05934 Document #: 637 Filed: 09/21/20 Page 40 of 58 PageID #:24594



talking about “the good old days when you could beat black men in basements

and make jokes about the N-word.” (Defs.’ Mot. for New Trial at 27–28.)

      Interestingly, Defendants don’t argue that these statements are

untrue. They label them as “unwarranted” in the section subheading, but do

not elaborate or otherwise dispute their veracity; they only call them

“inflammatory” and “highly prejudicial,” but don’t explain why this is so.

The Court does not think it obvious why these statements are unfairly

prejudicial, as is required by Federal Rule of Evidence 403, and will not

make Defendants’ arguments for them. Wrice was free to advance his case as

rooted in racial violence, just as Defendants advanced their case as rooted

in gender violence. And Wrice was certainly free to point out that Byrne

and Dignan were white while the offenders in this case were all Black, as

were the pattern and practice witnesses whom Wrice put on the stand.

      Defendants fought hard to keep Jon Burge’s name out of the trial, but

his presence looms large even as Defendants tried to distance themselves.

The systematic abuse of Black suspects held at Area 2 while it was under

Burge’s control is well-established and has been for many years. See Wilson

v. City of Chicago, 6 F.3d 1233, 1240 (7th Cir. 1993) (police superintendent

Richard Brzeczek “had received many complaints from members of the black

community that officers in ‘Area 2 Violent Crimes’ . . . were abusing

suspects; such abuse was in fact common in Area 2”) (emphasis added). To

close, the Court need only reiterate that Rule 403 requires exclusion of

evidence if it poses a danger of unfair prejudice. See FED. R. EVID. 403.

In the absence of any satisfactory explanation of why allowing such

statements introduced unfair prejudice, the Court cannot find that allowing

them constituted error.


                                      - 40 -
  Case: 1:14-cv-05934 Document #: 637 Filed: 09/21/20 Page 41 of 58 PageID #:24595



      Finally, Defendants argue that Wrice’s counsel’s conduct cumulatively

rises to a level warranting reversal. The Court has found that what

Defendants find objectionable was not in fact error. And, when remarks

were dangerously close to the line, such as in the case of Wrice’s counsel’s

remarks regarding Jennifer Scott, the remarks did not clear the high bar

required for reversal. Accordingly, there was no cumulative error.

      Therefore, the Court finds that there is no basis to order a new

trial under Rule 59(a), and Defendants’ Motion for a New Trial is denied.

              B.   Motion for Judgment Notwithstanding the Verdict

      Next,    Defendants   move   for    Judgment   Notwithstanding   the   Verdict

pursuant to Rule 50 and ask the Court to enter judgment in their favor on

Claims II and III or, in the alternative, remittitur. They claim that: (1)

Wrice never actually made a self-incriminating statement; (2) even if he

did, Defendants had no hand in Wrice making the statement; (3) even if the

evidence supports a Fifth Amendment claim because Defendants coerced Wrice

into making a self-incriminatory statement, there was no evidence to

support the damages claim; and (4) even if Wrice proved damages, the jury’s

verdict was excessive and should be reduced.

      A district court may enter judgment against a party fully heard on

an issue during a jury trial “if a reasonable jury would not have a legally

sufficient evidentiary basis to find for the party on that issue.” FED. R.

CIV. P. 50(a). The Court “must construe the facts strictly in favor of the

party that prevailed at trial.” Schandelmeier-Bartels v. Chi. Park Dist.,

634 F.3d 372, 376 (7th Cir. 2011). And while the Court examines the evidence

to determine whether the jury’s verdict was based on that evidence, the

Court “does not make credibility determinations or weigh the evidence.”


                                         - 41 -
 Case: 1:14-cv-05934 Document #: 637 Filed: 09/21/20 Page 42 of 58 PageID #:24596



Id. The Court can “strike a piece of evidence from its weighing process

only if reasonable persons could not believe it because it contradicts

indisputable physical facts or laws.” Meija v. Cook County, Ill., 650 F.3d

631, 633 (7th Cir. 2011) (internal quotations omitted). Ultimately, a

motion for judgment as a matter of law “can be granted only if the court—

after viewing the evidence in the light most favorable to the non-movant—

believes that the evidence supports but one conclusion—the conclusion not

drawn by the jury.” Id. at 634 (citing Ryl-Kuchar v. Car Ctrs, Inc., 565

F.3d 1027, 1030 (7th Cir. 2009)) (internal quotations omitted).

       For the following reasons, the Court finds that there was a legally

sufficient evidentiary basis for the jury to find that Wrice made an

inculpatory statement that was used at trial, the Defendants coerced that

statement,    Wrice   proved   his   damages,    and   the   damages   award   was    not

excessive.

                               1.    Wrice’s Statement

       Defendants first argue that they are entitled to a directed verdict

because Wrice testified under oath at his criminal trial that he never

made   an   inculpatory   statement     to   either    ASA   Kenneth   McCurry   or   to

Defendants. At Wrice’s criminal trial, ASA McCurry testified that Wrice

said that he took an iron from Rodney Benson and dropped it on Karen

Byron’s thigh, burning her. Wrice testified under oath at his criminal

trial that he never made such a statement. In the recent trial, however,

Wrice testified seemingly to the contrary and said that ASA McCurry (who

predeceased these proceedings) invented the “dropped iron” story and that

Wrice agreed to it only to prevent another beating from Byrne and Dignan.

Defendants argue that Seventh Circuit case law prohibits any reasonable


                                        - 42 -
  Case: 1:14-cv-05934 Document #: 637 Filed: 09/21/20 Page 43 of 58 PageID #:24597



jury from crediting this about-face and, for this reason, the Court must

direct a verdict for Defendants on Claim II.

      In the Seventh Circuit, “litigants cannot create a factual issue

requiring    trial    by   contradicting,      under    oath,    a   prior    sworn

statement. . .unless there is a powerful reason such as newly discovered

evidence.” United States v. Stewart, 198 F.3d 984, 986 (7th Cir. 1999);

see also Higgins v. Mississippi, 217 F.3d 951, 955 (7th Cir. 2000) (“[A]

party cannot by affidavit retract damaging admissions without a good

explanation.”). However, parties can present other evidence contradicting

a witness’s story, such as documents or other objective evidence. Seshadri

v. Kasraian, 130 F.3d 798, 802 (7th Cir. 1997). Alternatively, “the story

itself may be so internally inconsistent or implausible on its face that

a reasonable factfinder would not credit it. Where such factors are

present, the court of appeals may well find clear error even in a finding

purportedly based on a credibility determination.” Id. The upshot is that

a witness cannot make a sworn statement or damaging admission and then

create a triable issue by backtracking without good reason or other

supporting evidence.

      A closer look at the facts in Stewart, Higgins, and Seshadri reveals

a relevant similarity. In Stewart, a criminal defendant wanted to withdraw

his plea after learning he would be sentenced to a longer term in prison

than he’d originally thought; he admitted to the crime at his plea hearing

and swore his lawyer had fully informed him of the consequences of pleading

guilty. Stewart, 198 F.3d at 985–86. He procured an affidavit from his

brother, who took responsibility for some of the drugs and averred he had

committed perjury at his plea hearing. Id. at 986.


                                      - 43 -
  Case: 1:14-cv-05934 Document #: 637 Filed: 09/21/20 Page 44 of 58 PageID #:24598



      In Higgins, a plaintiff alleged a plot against state officials “to

kidnap [him] from an Illinois jail and bring him to Mississippi to face

criminal prosecution.” 217 F.3d at 953. The plaintiff made a written

statement in his criminal proceedings in which he admitted he waived

extradition; the district court relied on this statement in granting

summary judgment for defendants as “inconsistent with [plaintiff’s] claim

that he had not waived extradition but instead had been kidnapped.” Id. at

955. The Seventh Circuit found this acceptable, and gave no indication

that any other evidence existed to cast doubt on this waiver; the plaintiff

“neither questions the authenticity of the statement that he made in the

[criminal proceedings] nor offers an explanation for the contradiction,

such as that he was coerced to waive extradition.” Id.

      Finally, Seshadri concerned a dispute between a professor and his

former graduate student where, following a falling-out, the professor

accused the graduate student of copyright infringement because the graduate

student published an article in the student’s name (rather than jointly).

130 F.3d at 799. The professor issued an affidavit claiming that he had

written the entire article and sought statutory damages and an injunction

prohibiting the student from republishing the article. But “[a]nyone

reading the correspondence between [the two] would conclude that the

article was indeed a joint work.” Id. at 803. Every other piece of evidence,

too, suggested that the work was a joint work. See id. (as “the acknowledged

author of the first draft of two sections that occupy almost 5 pages of a

13-page article, as well as of the technical apparatus of the article,

which includes a number of complicated graphs, [the student] certainly

qualifies as a joint author”). The Seventh Circuit wrote that “we do not


                                      - 44 -
  Case: 1:14-cv-05934 Document #: 637 Filed: 09/21/20 Page 45 of 58 PageID #:24599



think that an affidavit should be allowed without explanation to controvert

the affiant’s written admissions, albeit made in documents rather than in

a deposition.” Id at 804 (emphasis in original).

      What these cases have in common is that each involved a party who,

having no other evidence in his favor, tried to save his case simply by

attempting without explanation to retract a damaging earlier statement or

admission. And if Wrice’s testimony were the only thing in this case that

mattered, the Defendants would prevail. But things are more complicated.

Defendants      argue   here   that:    (1)   Wrice’s   new    story      contradicts    his

pleadings, where he alleged that his dropped iron statement was constructed

and fed to him by Defendants; (2) Wrice unequivocally denied ever making

the   dropped    iron    statement     to   ASA   McCurry;    and   (3)    it   is   “simply

unbelievable that ASA McCurry” would have made up this “far-fetched” story

and fed it to Wrice. (See Defs.’ Mot. for J.N.O.V. at 4, Dkt. No. 593.)

The problem with Defendants’ argument hinges on this third point.

      Defendants emphasize that Wrice’s inconsistent testimony should be

definitive, but Defendants’ own arguments are internally inconsistent.

Wrice did not testify in a vacuum. If the only evidence at trial were

Wrice’s previous        testimony, where       he denied making        the dropped iron

statement, and his current testimony, where he claims to have made the

statement, Defendants might prevail. But Defendants simultaneously argue

that Wrice made a statement that he should be stuck with—his denial-and

that it is ridiculous to accuse McCurry of lying. There is a binary here:

either Wrice made the dropped iron statement to McCurry or he did not.

      At the criminal trial, Wrice said he did not make the statement, and

McCurry said he did. Now, Wrice says he did make the statement. So, either


                                            - 45 -
  Case: 1:14-cv-05934 Document #: 637 Filed: 09/21/20 Page 46 of 58 PageID #:24600



McCurry was truthful at the criminal trial and Wrice lied, or Wrice is

telling the truth now, consistent with McCurry’s testimony at the criminal

trial, and if that is the case then Wrice did make the statement to McCurry.

Thus, Wrice did not simply make a statement many years ago and attempt to

create a triable issue by backtracking; he made inconsistent statements

against the backdrop of other contradictory evidence and testimony, and it

was the jury’s job to make sense of it all. Defendants argue that it is

“simply unbelievable” that McCurry would be dishonest and assert that Wrice

is obviously the liar, but those credibility determinations belong to the

jury, not to the Defendants or, particularly at this stage, to the Court.

The jury had evidence upon which to make their credibility determinations,

and they made them. Accordingly, the Court declines to find that Defendants

are entitled to judgment notwithstanding the verdict on this issue.

                              2.   Defendants’ Role

      Defendants next argue that even if Wrice did introduce enough evidence

of an inculpatory statement, Wrice did not, and cannot, link this theory

in any way to Defendants because there was no evidence at trial that Byrne

and Dignan had any hand in fabricating the dropped iron story. According

to Defendants, Wrice admitted that neither man fed him any of the lines or

the concept, and as a result there can be no inference, reasonable or

otherwise, that Defendants originated the story because an inference cannot

be drawn on nothing.

      Wrice responds that his claim does not fail as a matter of law just

because he did not testify that Defendants forced him to repeat specific

words. The Court agrees. For Defendants to have “caused” this statement,

they would have to be the cause in fact—“absent the conduct,” the coerced


                                      - 46 -
  Case: 1:14-cv-05934 Document #: 637 Filed: 09/21/20 Page 47 of 58 PageID #:24601



statement would not have occurred—and the proximate cause of the statement—

making the statement is the type of injury that “a reasonable person would

see as a likely result” of Defendants’ conduct. Whitlock v. Brueggemann,

682 F.3d 567, 582 (7th Cir. 2012) (citing Ciomber v. Cooperative Plus,

Inc., 527 F.3d 635, 640 n.1 (7th Cir. 2008)) (internal quotation marks

omitted); see also Tillman v. Burge, 813 F. Supp. 2d 946, 972 (N.D. Ill.

2011) (finding no reason to dismiss based on whether alleged coerced

statements “are cut from whole cloth rather than coerced from the suspect’s

own mouth.”). The jury thus would only have had to find that a statement

was made, introduced at Wrice’s criminal trial, and that Wrice made that

statement because of Defendants’ actions.

      Defendants’ reliance on Sornberger v. City of Knoxville, Illinois is

misplaced. 434 F.3d 1006 (7th Cir. 2006). Sornberger stands for the

proposition that the phrase “criminal case, as it is employed in the Self-

Incrimination Clause, requires, at the very least, the initiation of a

legal proceeding, rather than mere police questioning, before a suspect’s

self-incrimination rights are implicated.” Id. at 1024 (internal quotation

marks omitted). Of course, a statement procured by coercion must have been

introduced at trial, though Sornberger does not specify that the statement

must have come from the Defendants’ own mouth. See Tillman, 813 F. Supp.

2d at 972 (“Sornberger does not suggest that a Fifth Amendment claim is

limited to a particular type of confession. . .”).

      The jury thus had reasonable basis to believe that Defendants beat

Wrice and that when the dropped iron statement came up, he went along with

it; the jury could have also inferred that had Wrice not been beaten, he

would not have agreed to the statement. Defendants would have the Court


                                      - 47 -
  Case: 1:14-cv-05934 Document #: 637 Filed: 09/21/20 Page 48 of 58 PageID #:24602



find that Wrice could only win by proving that Defendants fed him the

statement, line-by-line, and he repeated it to McCurry. The logical

implication of this argument is that if the police are to torture a suspect

and order him to make an inculpatory statement to an unknowing prosecutor

but do not give the suspect the content of the statement, then the

prosecutor (who enjoys absolute immunity) is liable for the coercion and

not the police.

      That is not what Wrice needed to do. Regardless of what he alleged

in his pleadings, he needed to show that Defendants procured through

coercion an inculpatory statement that was eventually used at his criminal

trial. Even if Defendants did not feed him the exact statement, there was

enough evidence for the jury to find that Defendants were instrumental in

compelling his assent to, or recitation of, a statement that was eventually

introduced against him at his criminal trial. Wrice argues that he was

beaten repeatedly, and that the beatings did not stop until he gave a

statement. That is enough for the jury to find that Defendants coerced an

inculpatory statement, even if they did not give Wrice the exact words.

                                   3.    Damages

      As a threshold matter, Wrice argues that Defendants have waived their

right to move for judgment notwithstanding the verdict as to damages

because they did not argue it previously in their motion for a directed

verdict. “A motion for judgment n.o.v. must be predicated by an appropriate

motion for directed verdict.” Morales v. Cadena, 825 F.2d 1095, 1099 (7th

Cir. 1987). Defendants did not argue in their motion for a directed verdict

that Wrice did not prove damages. Defendants counter that because they

raised this argument in their companion Rule 59 motion, it is not waived.


                                        - 48 -
  Case: 1:14-cv-05934 Document #: 637 Filed: 09/21/20 Page 49 of 58 PageID #:24603



See Avery v. City of Milwaukee, 847 F.3d 433, 438 (7th Cir. 2017) (“the

caption on a motion is not essential, but . . . a Rule 59(e) motion can be

used to ask that a judgment be set aside in its entirety.”) (internal

quotation marks omitted). But they did not so argue in their Rule 59

motion. There, they argue that the jury was not properly instructed to

consider   damages    as    an   element.    In   their     Motion   for   Judgment

Notwithstanding the Verdict, they argue that no rational jury could have

found that Wrice proved damages. The latter is a different argument, and

it is waived. Nevertheless, for the sake of completeness, the Court will

address the issue of damages because it finds that even if the argument

were not waived, a rational jury could have found that Wrice showed evidence

of damages.

      Defendants argue that even if Wrice suffered a Fifth Amendment

deprivation at Defendants’ hands—namely, the introduction of a coerced

statement at his criminal trial—he cannot recover damages because he did

not introduce any evidence that the use of the statement injured him.

Defendants can make this argument because of the jury’s “split” verdict:

that Defendants coerced an inculpatory statement that was used at Wrice’s

trial, but that Wrice would not have been acquitted had that statement not

been introduced. Had the jury found that Wrice would have been acquitted

in the absence of that statement, his damages would have been obvious: the

years he wrongly spent in prison. Wrice could not rely on his years of

incarceration because the jury found those years would have spent absent

Defendants’   wrongdoing.    Accordingly,      Defendants   argue,   Wrice   cannot

recover because he introduces no other evidence of damages on which a

reasonable jury could rely in awarding him compensatory damages.


                                      - 49 -
  Case: 1:14-cv-05934 Document #: 637 Filed: 09/21/20 Page 50 of 58 PageID #:24604



      In   a   § 1983   suit   for   compensatory   damages   resulting   from   the

deprivation of a constitutional right, a plaintiff must present evidence

of the injury. This is true even in cases where the injury is mental or

emotional. Carey v. Piphus, 435 U.S. 247, 264 (1978) (“[W]e hold that

neither the likelihood of such injury nor the difficulty of proving [injury

in § 1983 suit] is so great as to justify awarding compensatory damages

without proof that such injury actually was caused.”). And the first

inquiry in a § 1983 suit is “identifying the specific constitutional right

allegedly infringed by the challenged application of force.” Graham v.

Connor, 490 U.S. 386, 394 (1989). Any compensation for injuries in a §

1983 suit must “be tailored to the interests protected by the particular

right in question.” Carey, 435 U.S. at 259.

      A person abused by police during an interrogation has a Fourth

Amendment claim for coercive interrogation, regardless whether any evidence

obtained from the interrogation is later used at trial. But because that

claim does not depend on a defendant’s guilt or innocence, it accrues

immediately after the interrogation, not when (or if) the defendant’s

conviction is ultimately reversed or vacated. See Gonzalez v. Entress, 133

F.3d 551, 555 (7th Cir. 1998) (“Application of excessive force at a police

station . . . is immediately actionable, even if the prosecutor never tries

to use the confession at trial.”). If Wrice had a Fourth Amendment claim

against Byrne and Dignan, it would have accrued in 1983, when he was

interrogated; because the statute of limitations is two years, it expired

in 1985. See Wallace v. Kato, 549 U.S. 384, 387 (2007) (Illinois state

statute of limitations of two years applies in § 1983 claims for excessive

force); cf. Moore v. Burge, 771 F.3d 444, 448 (7th Cir. 2014) (plaintiffs


                                       - 50 -
  Case: 1:14-cv-05934 Document #: 637 Filed: 09/21/20 Page 51 of 58 PageID #:24605



pursuing excessive force claim against Burge decades after the fact were

not diligent in pursuing their claims).

      The Fifth Amendment, on the other hand, protects against self-

incrimination. See Chavez v. Martinez, 538 U.S. 760, 769 (2003) (“mere

coercion does not violate the text of the Self-Incrimination Clause absent

use of the compelled statements in a criminal case against the witness”);

Gonzalez, 133 F.3d at 555 (“the use of a coerced confession could be a

violation separate from the coercion, and efforts by the police to conceal

vital facts . . . could be still another violation”). Thus, a coercive

interrogation alone does not give rise to a Fifth Amendment claim unless

the statement is later used at trial.

      Defendants argue that Wrice cannot recover just from being tortured

by Byrne and Dignan because those damages relate to his time barred Fourth

Amendment claim, and he therefore needed to introduce some other evidence

of injury at trial in order to recover damages. Wrice responds by pointing

out that the jury was “instructed that it could award compensatory damages,

which included an assessment of physical and mental and emotional pain and

suffering and loss of normal life that Plaintiff has experienced and is

reasonably certain to experience in the future.” (Wrice Resp. to Defs.’

Mot. for J.N.O.V. at 7, Dkt. No. 610.) The jury could have considered any

evidence that Wrice was injured, he responds, including for the coercion

that “resulted in a self-incriminating statement that was used to convict

[him].” Id. Wrice argued to the jury “that there may be psychological pain

associated hearing [sic] a confession used against you at trial” but

contends now that the theory is not exclusive: the jury could have found

other reasons to award compensatory damages. Id.


                                      - 51 -
  Case: 1:14-cv-05934 Document #: 637 Filed: 09/21/20 Page 52 of 58 PageID #:24606



      Throughout the proceedings Defendants have emphasized that what Wrice

is really trying to do is bring an excessive force claim masquerading as

a Fifth Amendment Due Process claim. Defendants draw a hard distinction

between claims: if Defendants beat Wrice, then he has a time-barred Fourth

Amendment claim; and if those beatings produced a confession that was later

introduced   in   a   criminal     proceeding,   then   the   introduction   of   the

confession at trial—and that introduction alone—is a Fifth Amendment claim.

According to Defendants, Wrice cannot recover any damages for being beaten

because the Fourth Amendment claim is time-barred, which means that the

only evidence of damages that the jury could take into account are any

damages   Wrice   incurred    by     having   his   self-incriminating   statement

introduced at trial, which, Defendants argue, are zero.

      To prevail on Claim II, Wrice had to show that his self-incriminating

statement was coerced—that his “will [had] been overborne and his capacity

for self-determination critically impaired”—and for Claim II to accrue,

the coerced statement had to be used at his trial. Arizona, 499 U.S. at

303; Chavez, 538 U.S. at 767. The heart of Defendants’ damages argument is

that it is black letter law that Wrice can recover damages for the second

component—the introduction of his statement at trial—but not for the first—

the coercion. Defendants concede that evidence of the coercion is relevant

to the question whether the statement was coerced, but maintain that when

it comes to damages, such evidence is not relevant because it relates to

a Fourth Amendment claim. This argument rests on the proposition that there

can be no—or at least, very limited—overlap between different types of

Constitutional claims. Defendants cite no cases supporting their assumption

but cite several Supreme Court and Seventh Circuit cases purporting to


                                       - 52 -
  Case: 1:14-cv-05934 Document #: 637 Filed: 09/21/20 Page 53 of 58 PageID #:24607



support the proposition that Wrice could not introduce as evidence of

damages the coercion and could only recover for the introduction of the

statement. A close reading of these cases shows that none of them stand

for that proposition—in fact, if anything, these cases suggest that it is

permissible to introduce the coercion as part of the damages.

      In determining whether a statement is compelled, it is necessary to

consider “the totality of all the surrounding circumstances.” Schneckloth

v. Bustamonte, 412 U.S. 218, 226 (1973). In Wrice’s case, of course, these

surrounding circumstances included the conditions of his interrogation.

Defendants rely on Chavez to argue that the right to be free of a coercive

interrogation does not arise, and is not actionable, under the Fifth

Amendment. 538 U.S. at 767. But that is not what Chavez says. Chavez holds

that “mere coercion does not violate the text of the Self-Incrimination

Clause absent use of the compelled statements in a criminal case against

the witness.” Id. (emphasis added). This suggests that once a coerced

statement is introduced in a criminal case, the coercive conduct falls

under the Fifth Amendment’s scope. If this is so, then evidence of the

acts that caused the coercion—the beatings—was proper to support damages.

(Wrice’s claims in this case accrued only after his conviction was reversed

because of Heck v. Humphrey, which holds that if succeeding in a civil

suit would undermine the validity of a plaintiff’s conviction, the civil

suit can only be brought when the criminal conviction “has been reversed

on direct appeal, expunged by executive order, declared invalid by a state

tribunal authorized to make such determination, or called into question by

a federal court's issuance of a writ of habeas corpus.” 512 U.S. 477, 487

(1994). His coercion claim is proper now even though the jury did not find


                                      - 53 -
  Case: 1:14-cv-05934 Document #: 637 Filed: 09/21/20 Page 54 of 58 PageID #:24608



that    it     resulted   in    his   conviction    because   in    Illinois,       a   self-

incriminatory statement obtained through coercion and used as “substantive

evidence of his guilt is never harmless error,” meaning that to succeed on

Claim II or III would undermine the integrity of his state court criminal

conviction. People v. Wrice, 962 N.E.2d 934, 955 (Ill. 2012) (emphasis in

original).)

       The Seventh Circuit cases Defendants cite to support their position

instead support Wrice’s position. See Johnson v. Winstead, 900 F.3d 428,

438 (7th Cir. 2018); Moore v. Burge, 771 F.3d 444, 446 (7th Cir. 2014);

Sornberger, 434 F.3d at 1023–24 & n.11; Gonzalez, 133 F.3d at 555.

Defendants put these cases forward as holding that any instance of police

brutality can never be brought under the Fifth Amendment because the

exclusive cause of action lies elsewhere. But they do not so hold. Instead,

these cases all say that police coercion falls under the Fourth Amendment

except when the coerced statement is introduced at trial, at which point

the    Fifth    Amendment      controls.   See   Johnson,   900   F.3d   at   438   (Fourth

Amendment applicable to police torture cases and actionable “whether or

not a suspect confesses” but that a “Fifth Amendment self-incrimination

violation occurs when an unlawfully obtained confession is introduced in

a criminal case”); Moore, 771 F.3d at 446 (police torture of suspects

actionable “whether or not a suspect confesses” and “whether or not any

statement is used in evidence at trial”); Sornberger, 434 F.3d at 1024–25

(violation of Miranda safeguards cannot provide basis of § 1983 liability

“without use of a suspect’s statements against him in a criminal case”)

(internal quotation marks omitted) (emphasis added); Gonzalez, 133 F.3d at

555 (use of a coerced confession at trial “could be” a different violation


                                           - 54 -
  Case: 1:14-cv-05934 Document #: 637 Filed: 09/21/20 Page 55 of 58 PageID #:24609



from the coercion, but the differences “do not matter when the confession

is not introduced at trial.”). The implication from the cited cases is

that an abusive interrogation is actionable under the Fourth Amendment

but, if that abuse results in a confession or statement later used at

trial, then that abuse might also be actionable under the Fifth Amendment.

Indeed, the very text of the Fifth Amendment supports this reading: “[n]o

person shall . . . be compelled in any criminal case to be a witness

against himself.” U.S. CONST. amend. V. Chavez clarified that there must be

a “criminal case” to trigger the Fifth Amendment’s protections, and in

such a case, the “compelling”—here, the coercion—is part and parcel to the

entire claim, particularly if the person was damaged by being compelled.

Practically, this means that Wrice can introduce evidence of abuse to prove

damages.

      Wrice did that here. He introduced significant evidence regarding the

pain and suffering he faced as a result of being beaten by Defendants.

Even if he cannot make a claim to the obvious damages of the years of

incarceration resulting from the coerced statement, he was entitled to

introduce evidence of damages related to his torture at Defendants’ hands.

Accordingly, even if Defendants’ argument regarding damages were not

waived, Wrice would still prevail because a rational jury could have found

damages for Wrice based on the evidence presented.

                               4.   Excessive Award

      Finally, Defendants claim that both the compensatory and punitive

damages awards are excessive and should be reduced.

      When determining whether to remit a damages award, courts consider

whether: “(1) the award is monstrously excessive; (2) there is no rational


                                      - 55 -
  Case: 1:14-cv-05934 Document #: 637 Filed: 09/21/20 Page 56 of 58 PageID #:24610



connection between the award and the evidence, indicating that it is merely

a product of the jury’s fevered imaginings or personal vendettas; and (3)

whether the award is roughly comparable to awards made in similar cases.”

Adams v. City of Chicago, 798 F.3d 539, 543 (7th Cir. 2015).

      Defendants’ argument that the damages are monstrously excessive rests

on their theory that Wrice can only recover for the emotional damages

incurred by hearing his confession introduced at trial. The Court has

rejected that theory of damages and declines to find that the award is

excessive on those grounds.

      Defendants also argue that the award is monstrously excessive because

it is much higher than $100,000, an award granted to Andrew Wilson for

similar abuses. See People v. Wilson, 506 N.E.2d 571 (Ill. 1987). This is

related to the final step in the analysis, which is to consider the jury’s

award to those in similar cases. “This, however, is not as important as

the review of the evidence in the case at hand; it offers at best a rough

approximation of damage awards.” Adams, 798 F.3d at 545. Even if Wrice’s

award were higher than most awards, remittitur is not required. “To require

that a jury’s damages award be no bigger than previous awards in similar

cases would make every such award ripe for remittitur. There must be room

for a jury’s award to exceed the relevant range of cases when the facts

warrant.” Id.

      Defendants cite to only the Wilson case, and that is not helpful

because it is only one data point. The Court declines to find that the

award must be reduced to match it. Given the seriousness of police

misconduct, the Court also finds that the award is not a product of the

jury’s fevered imaginings. This is particularly true because Wrice asked


                                      - 56 -
  Case: 1:14-cv-05934 Document #: 637 Filed: 09/21/20 Page 57 of 58 PageID #:24611



for a much more substantial amount of money, which he may have gotten had

the jury found that the coerced statement resulted in his conviction.

Instead, the jury gave him an amount closer to the damages they thought he

actually experienced. Because the award bears a rational connection to the

evidence, the Court declines to disturb it.

      As to punitive damages, Defendants argue that they must be reduced

because they are unconstitutionally disproportionate based on Defendants’

lower compensatory damages calculation and because they do not serve to

deter Defendants since Defendants are retired. Exxon Shipping Co. v. Baker,

554 U.S. 471, 502 (2008) (A “penalty scheme ought to threaten [defendants]

with a fair probability of suffering in like degree” for like damage.) The

Court previously declined to adopt Defendants’ lower compensatory damages

calculation and therefore rejects the Defendants’ first argument without

further discussion.

      With   respect     to   deterrence,   the   Seventh   Circuit   “takes   police

brutality very seriously as grounds for punitive damages.” Kuntz v.

DeFelice, 538 F.3d 667, 679 (7th Cir. 2008). The “need to deter such

behavior is plain: police brutality is a longstanding problem with which

many cities are still coming to grips.” Id. Defendants’ conduct in their

“position of public trust justifies a substantial punitive damages award.”

Id. Accordingly, the Court finds that the punitive damages award is

justified to deter future misconduct, and that it is not disproportionate

relative to the compensatory damages award.

                    C.    Motion to Compel Plaintiff to File
                          Closing Demonstrative Exhibit




                                       - 57 -
 Case: 1:14-cv-05934 Document #: 637 Filed: 09/21/20 Page 58 of 58 PageID #:24612



      Finally, Defendants move to compel Wrice to file the demonstrative

exhibit depicting Byrne’s and Dignan’s pattern and practice of police

misconduct used during Wrice’s closing argument. They argue that it is

necessary for the Court’s review of their new trial motion, where they

object to the Court allowing evidence of Byrne and Dignan’s abuse of other

suspects in their custody. Wrice responds that “this issue has been

litigated to death.” (Pl.’s Resp. to Defs.’ Mot. to File Demonstrative

Chart, Dkt. No. 601.) The Court can resolve—and has resolved—the motions

without the chart, and the Court would not have found the chart helpful in

its analysis. Nevertheless, it would likely serve the appellate court best

to have a fuller record of the trial. Accordingly, the Court orders Wrice

to file a copy of the chart used during closing argument within thirty

(30) days of the publication of this opinion.

                                 III.    CONCLUSION

      For the reasons stated herein, Defendants’ Motions for a New Trial

(Dkt. No. 594) and for Judgment Notwithstanding the Verdict (Dkt. No. 593)

are   denied.      Defendants’   Motion    to    Compel   Plaintiff   to   file   the

demonstrative chart used in closing argument (Dkt. No. 600) is granted.

IT IS SO ORDERED.




                                            Harry D. Leinenweber, Judge
                                            United States District Court
Dated: 9/21/2020




                                        - 58 -
